Justice TIMMONS-GOODSON
dissenting.
I agree fully with Justice Edmunds’s well-reasoned dissent. I write separately out of concern that the majority rewrites several significant provisions of the Juvenile Code in an attempt to reconcile its interpretation of section 7B-1003. In so doing the majority raises more questions than it answers and does nothing to expedite termination proceedings in the best interest of the child.
The majority goes to great lengths to justify its conclusion that by using the phrase “exercise jurisdiction” in N.C.G.S. § 7B-1003, the legislature unambiguously intended to create a two-tier notion of subject matter jurisdiction. In that statute the legislature prohibited the trial court from “exercising jurisdiction” over termination of parental rights (“TPR”) cases during pendency of an appeal of a custody order. N.C.G.S. § 7B-1003 (2011). This novel notion of subject matter jurisdiction, which Justice Edmunds aptly critiques, conflicts with several statutes. For *387example, under our General Statutes, upon the filing of a TPR motion or petition pending appeal of a custody order, the respondent must file an answer within thirty days, id. §§ 7B-1106, -1106.1 (2011), and the trial court must hold a TPR hearing within ninety days, id. § 7B-1109(a) (2011). Under the majority’s view, how can the trial court hold TPR hearings within ninety days of the filing of a TPR motion or petition during pendency of an appeal when section 7B 1003(b) expressly prohibits the holding of hearings during that time? Further, how will a parent know that the Department of Social Services (“DSS”) has filed a petition to terminate parental rights when the trial court cannot exercise its jurisdiction by issuing a summons to the parent? In re J. T., 363 N.C. 1, 672 S.E.2d 17 (2009) (holding that issuance of a summons is an exercise of jurisdiction).
In an attempt to resolve these and other questions — questions that arise only because of the majority’s interpretation of section 7B-1003— the majority rewrites several essential statutes. Buried in the fine print of footnote three, the majority makes the extraordinary assertion that by using the word “exercise” in section 7B 1003, the legislature intended that “all further requirements of Article 11 will be tolled until the power to exercise jurisdiction is returned to the trial court.”
The consequences of this broad declaration are significant. First, the majority tolls the thirty-day answer periods required by sections 7B-1106 and 1106.1 until issuance of the Court of Appeals’ mandate. Second, the majority tolls the requirement of section 7B-1109(a) that the trial court conduct a TPR hearing within ninety days of a TPR filing. Third, the majority tolls the requirement of section 7B-1105 that the trial court hold a hearing within ten days to determine the name or identity of a parent whose rights are to be terminated. The legislature gives no indication that it intended the requirements of these four statutes to be tolled. Moreover, if the legislature desired the sweeping result that “all... requirements of Article 11” be tolled until issuance of the Court of Appeals’ mandate, the legislature would have said so expressly. It is the role of the legislative branch, not the judicial branch, to revise statutes.
The majority opinion raises additional questions about elements critical to the administration of fair and orderly termination proceedings. The majority asserts in footnote three that a summons is not an exercise of jurisdiction and in doing so ignores our holding to the contrary just two years ago. In re J. T., 363 N.C. at 4-5, 672 S.E.2d at 19. In In re J.T., authored by Justice Newby, we determined that the issuance of a summons constitutes an invocation of subject matter jurisdiction in TPR cases. Id. at 4, 672 S.E.2d at 19 (“[T]he trial court’s *388subject matter jurisdiction was properly invoked upon the issuance of a summons.”). Short of reversing In re J.T., I do not see how the majority could contend that issuance of a summons is anything other than an exercise of jurisdiction. At a minimum, the majority must address In re J.T.
Another unanswered question is how, once the Court of Appeals’ mandate has issued, a parent is to be informed that the tolled thirty-day response clock has restarted. No provision of the Juvenile Code speaks to this situation because it was created today by the majority. Surely a parent’s due process rights ensure that she will receive some sort of notice informing her that she can file an answer. If this notice comes in the form of a post-mandate summons, then does the response clock start upon issuance of the mandate or upon delivery of that summons? Further, if a post-mandate summons is to be issued, what information must it contain?
The foregoing problems and uncertainty created by the majority’s holding underscore the importance of leaving for the legislature the task of revising interlaced statutes that comprise a holistic statutory framework. This is not the role of the judicial branch.
Ironically, the holding of the majority does not ensure that TPR hearings will occur sooner after resolution of a custody appeal than if the Court had held that a TPR filing does exercise the jurisdiction of the trial court. Under the majority view, a hearing will occur no sooner than thirty days after issuance of the Court of Appeals’ mandate because of respondent’s thirty-day answer period. N.C.G.S. §§ 7B 1106, -1106.1. Under my view — that a TPR filing invokes the trial court’s jurisdiction and is not permitted until issuance of the Court of Appeals’ mandate— the hearing timeline is the same. DSS could file its TPR petition or motion on the day the mandate issues and the trial court could schedule a hearing for when the thirty-day response period ends. Thus, the majority’s view does not benefit the juvenile by shortening the duration of the TPR process.
In my view, section 7B-1003 prohibits the filing of a TPR motion or petition during pendency of a custody appeal. Once the Court of Appeals’ mandate for the custody appeal issues, all of the statutory timelines proceed as written, without modification. Section 7B-907(e) requires DSS to file a petition within sixty days “from the date of the permanency planning hearing,” but carves out an exception: the trial court can “make[ ] written findings why the petition cannot be filed *389within 60 days.” Id. § 7B-907(e) (2011). Thus, if a custody order is appealed, the legislature allows the trial court to issue a written order exempting DSS from the sixty-day requirement. The trial court would then specify that DSS must file its TPR petition or motion within sixty days of issuance of the mandate. Id. This interpretation of section 7B-1003 is consistent with the existing provisions of the Juvenile Code and thus is preferable to the majority’s view. Unlike today’s holding, my view requires no judicial exercise of the legislative pen and maintains the current balance of protecting parental and juvenile rights. At the same time, it serves the best interests of the child.